Citation Nr: 0118117	
Decision Date: 07/11/01    Archive Date: 07/16/01	

DOCKET NO.  00-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
September 1973; he also had subsequent service in the United 
States Army National Guard.  

This matter arises from various rating decisions rendered 
since April 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
video conference hearing before a member of the Board.  Such 
a hearing was conducted before the undersigned on May 15, 
2001; a transcript of that proceeding is of record.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (VCAA) (to be codified at 
38 U.S.C.A. § 5103A).  In the instant case, the Board finds 
that not all relevant evidence identified by the veteran has 
been obtained and considered.  At his personal hearing before 
the undersigned, he referred to recent treatment for low back 
pain at the Wade Park pain clinic.  Since there is a 
reasonable possibility that these records may assist the 
veteran in substantiating his claim, the Board believes that 
an attempt must be made to obtain these records prior to 
further appellate consideration.  Id.

At the aforementioned personal hearing, the veteran also 
requested that he be permitted to undergo further VA 
examination of his low back to determine the nature and 
etiology of all disability present.  A VA examination of the 
low back conducted in February 1999 reflected limitation of 
motion and tenderness in the lower lumbar and sacral areas 
with muscle spasms.  Chronic low back pain secondary to 
injury was diagnosed.  However, the examiner did not indicate 
the type of injury that might give rise to the clinical 
findings noted.  As such, a further examination should be 
undertaken in this regard.

In view of the foregoing, this case is remanded to the RO for 
action as follows:

1.  The RO should attempt to obtain 
records of the veteran's treatment at the 
Wade Park pain clinic.  All evidence 
obtained should be made a permanent part 
of the appellate record.

2.  The veteran should be requested to 
undergo a VA medical examination of his 
low back.  The claims folder should be 
available to the examiner in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished, 
to include X-ray studies.  The examiner 
should note in detail all clinical 
findings, and indicate all disabilities, 
if any, associated with the veteran's low 
back.  He should also indicate whether it 
is as likely as not that any 
abnormalities of the low back noted 
during the examination are the result of 
injury to that area sustained by the 
veteran in April 1993.  A complete 
rationale should be given for each 
opinion and conclusion expressed.

3.  The RO should then review the 
examination report to ensure that it is 
in compliance with this remand.  If not, 
it should be returned for corrective 
action.

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal remains denied, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the veteran due process of the law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and arguments on the matter that the 
Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




